Citation Nr: 9934713	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-19 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for an old macular scar of the right eye 
and glaucoma.  

The Board notes that in the July 1991 rating decision, the RO 
initially denied the veteran's claim for service connection 
for an old macular scar of the right eye, diagnosed as 
choroiditis, finding that such disability existed prior to 
service and was not aggravated therein.  In July 1991 the RO 
also denied service connection for chronic open angle 
glaucoma, central retinal vein occlusion, finding no evidence 
which showed that such disability was incurred in service.  
The Board finds that since the RO has essentially considered 
the veteran's initial service connection claim as two 
separate issues, they should be considered separately as 
characterized on the first page of the remand.  The Board 
also notes that a hearing was held in June 1999 at the VA 
Central Office in Washington, DC, before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).


REMAND

In its July 1998 determination that new and material evidence 
had not been submitted to reopen the veteran's claims for 
entitlement to service connection for an old macular scar of 
the right eye and for glaucoma, the RO applied the standard 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  The RO subsequently issued a statement of the 
case (SOC) in October 1998 which essentially provided the 
same "Reasons and Bases" that were provided in the July 
1998 rating decision.  The SOC also did not provide the 
veteran the pertinent language of 38 C.F.R. § 3.156 regarding 
the submission of new and material evidence to reopen a 
claim, and the RO did not rely on that regulation to explain 
the decision.

The Board notes that in a recent case the United States Court 
of Appeals for the Federal Circuit determined that in 
imposing the requirement that there be a reasonable 
possibility of a changed outcome, the U.S. Court of Appeals 
for Veterans Claims (Court) in the Colvin case impermissibly 
ignored the definition of material evidence adopted by VA in 
38 C.F.R. § 3.156 as a reasonable interpretation of an 
otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate an unduly burdensome definition of materiality.  
Hence, that part of the Colvin test was overruled for 
purposes of reopening claims for veterans' benefits.  Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  In view of the 
Hodge decision, the veteran's application to reopen the 
previously denied claims for service connection must be 
analyzed under the definition of new and material evidence 
provided at 38 C.F.R. § 3.156(a), rather than the standard 
set forth in Colvin.  The Hodge decision provides for a 
reopening standard which calls for judgments as to whether 
the new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Hodge, 
supra.  In the present case, the RO, having relied upon the 
Colvin test found impermissible in Hodge, must reconsider the 
veteran's claims in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The Board therefore finds that this matter should 
be remanded for the RO to consider whether new and material 
evidence has been submitted to reopen the claim, taking into 
consideration Hodge, Elkins, and Winters.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen the claims for 
entitlement to service connection for a 
right eye disability and for glaucoma, 
taking into consideration any evidence 
associated with the claims folder 
pursuant to the development requested 
above.  The RO may not rely on the 
definition of "material" established in 
Colvin; instead, only the definition of 
"new and material" found in 38 C.F.R. 
§ 3.156 may be used.  If the RO finds 
that new and material evidence has been 
submitted to reopen the claim, the RO 
must then determine whether the claim is 
well grounded and, if so, ensure that 
VA's duty to assist has been fulfilled.  
If any action taken remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


